                 Case 2:19-cv-02503-JAM-JDP Document 29 Filed 03/19/21 Page 1 of 4


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOHN L. BARBER, SB# 160317
            2   E-Mail: John.Barber@lewisbrisbois.com
              JOHN HAUBRICH, JR., SB# 228341
            3   E-Mail: John.Haubrich@lewisbrisbois.com
              NICOLE Z. DAVIDSON, SB# 302783
            4   E-Mail: Nicole.Davidson@lewisbrisbois.com
              633 West 5th Street, Suite 4000
            5 Los Angeles, California 90071
              Telephone: 213.250.1800
            6 Facsimile: 213.250.7900
            7 Attorneys for Defendant, CLUB ASSIST
              U.S., LLC
            8
            9                                   UNITED STATES DISTRICT COURT
           10            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
           11
           12 STEVE BROSHOUS, an individual,                     CASE NO. 2:19-cv-02503-JAM-EFB
           13                      Plaintiff,                    THIRD STIPULATION TO
                                                                 CONTINUE TRIAL AND
           14             vs.                                    RELATED DEADLINES; ORDER
           15 CLUB ASSIST U.S., LLC, a Delaware                  District Judge: The Hon. John A. Mendez
              limited liability company, and DOES 1
           16 THROUGH 10, inclusive,
           17                      Defendants.                   Action Filed: August 22, 2019
                                                                 Trial Date:   July 12, 2021
           18
           19
                         Plaintiff, STEVE BROSHOUS (“Plaintiff”) and Defendant, CLUB ASSIST
           20
                U.S., LLC (“Club Assist” or “Defendant”), by and through their respective
           21
                undersigned counsel, hereby stipulate and agree as follows:
           22
                         1.        On October 9, 2019, Defendant removed this matter from Los Angeles
           23
                County Superior Court to the United States District Court for the Central District of
           24
                California (“Central District Court”).
           25
                         2.        On October 31, 2019, the Central District Court issued an Order to
           26
                Show Cause This Case Should Not be Transferred to the Northern District of
           27
                California Pursuant to 28 U.S.C. § 1404(a) (the “OSC”). Following further briefing
LEWI       28
S
BRISBOI         4825-7481-3396.1
S
BISGAARD             THIRD AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
                 Case 2:19-cv-02503-JAM-JDP Document 29 Filed 03/19/21 Page 2 of 4


            1 by the parties in response to the Central District Court’s OSC, on December 12,
            2 2019, District Judge Fischer issued an Order Transferring Case to Eastern District
            3 (the “Order of Transfer”).
            4            3.        On February 20, 2020, the Parties filed their Joint Rule 26(f) report.
            5            4.        On February 21, 2020, the Court issued a Civil Trial Scheduling Order
            6 setting a jury trial for July 12, 2021. The Court also set an expert disclosure date for
            7 December 18, 2020 and a discovery cutoff for February 26, 2021.
            8            5.        Due to COVID-19 and Defendant’s counsel’s maternity leave, the
            9 Parties had been unable to schedule depositions and a mediation, and, accordingly,
           10 on December 16, 2020, the parties sought their first continuance of the trial and
           11 pretrial deadlines in this matter to proceed with remote depositions and explore
           12 settlement via mediation. The Court granted a continuance on December 17, 2020,
           13 setting a jury trial for October 18, 2021 and an expert disclosure date for March 18,
           14 2021.
           15            6.        Since the Court granted the continuance, the parties conducted
           16 Defendant’s deposition remotely, scheduled Plaintiff’s deposition for March 23,
           17 2021, and have scheduled a mediation for April 14, 2021 with Chris Barnes.
           18            7.        To prevent incurring significant costs engaging in expert discovery
           19 under the current schedule prior to engaging in mediation, the Parties respectfully
           20 request a 60 day continuance of the current trial date and pretrial deadlines as
           21 follows:
           22                                       Current date                 Proposed Date
           23 Jury Trial                            October 18, 2021             January 10, 2022 at 9:00
           24                                                                    a.m.
                Dispositive motion hearing                                       September 28, 2021 at
           25                                                                    1:30 p.m.
           26 Dispositive motion filing             June 4, 2021                 August 6, 2021
              deadline
           27 Discovery completion date             April 23, 2021               June 25, 2021
LEWI       28
S
BRISBOI         4825-7481-3396.1
S                                                                2
BISGAARD             THIRD AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
                 Case 2:19-cv-02503-JAM-JDP Document 29 Filed 03/19/21 Page 3 of 4


           1 Joint Mid-Litigation            April 19, 2021             June 11, 2021
             Statement Filing Deadline
           2
             Supplemental Disclosure                                    May 7, 2021
           3 Deadline
           4 Designation of expert           March 18, 2021             April 23, 2021
             witnesses
           5 Supplemental Disclosure                                    May 7, 2021
           6 Deadline
             Final Pretrial Conference       August 27, 2021            November 5, 2021 at
           7                                                            10:00 a.m.
           8
           9 STIPULATED AND AGREED TO BY:
           10
           11 DATED: March 18, 2021               THE MYERS LAW GROUP

           12
           13
                                                  By:         /s/ Morgan Good
           14                                           Morgan Good
           15                                           Attorneys for Plaintiff, STEVE
                                                        BROSHOUS
           16
           17
           18 DATED: March 18, 2021               LEWIS BRISBOIS BISGAARD & SMITH             LLP

           19
           20
                                                  By:         /s/ John A. Haubrich, Jr.
           21                                           John A. Haubrich, Jr.
           22                                           Nicole Z. Davidson
                                                        Attorneys for Defendant, CLUB ASSIST
           23                                           U.S., LLC
           24
           25
           26
           27

LEWI       28
S
BRISBOI         4825-7481-3396.1
S                                                        3
BISGAARD             THIRD AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
                 Case 2:19-cv-02503-JAM-JDP Document 29 Filed 03/19/21 Page 4 of 4


            1                                             ORDER

            2            The current trial date and pretrial deadlines are continued as follows:
            3                                    Current date                 Proposed Date
            4 Jury Trial                         October 18, 2021             January 10, 2022 at 9:00
            5                                                                 a.m.
              Dispositive motion hearing                                      September 28, 2021 at
            6                                                                 1:30 p.m.
            7 Dispositive motion filing          June 4, 2021                 August 6, 2021
              deadline
            8 Discovery completion date          April 23, 2021               June 25, 2021
            9
              Joint Mid-Litigation               April 19, 2021               June 11, 2021
           10
              Statement Filing Deadline
           11 Supplemental Disclosure                                         May 7, 2021
              Deadline
           12
              Designation of expert              March 18, 2021               April 23, 2021
           13 witnesses
           14 Supplemental Disclosure                                         May 7, 2021
              Deadline
           15 Final Pretrial Conference          August 27, 2021              November 5, 2021 at
           16                                                                 10:00 a.m.

           17
                IT IS SO ORDERED.
           18
           19
           20 DATED: March 18, 2021                   /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
           21
                                                      UNITED STATES DISTRICT COURT JUDGE
           22
           23
           24
           25
           26
           27

LEWI       28
S
BRISBOI         4825-7481-3396.1
S                                                             4
BISGAARD             THIRD AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
